Citation Nr: 0319435	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  93-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from November 1979 to 
September 1982.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the RO that 
granted service connection for a back disability, and 
assigned a no percent evaluation under Diagnostic Code 5293, 
effective in January 1997.

In October 1999, the RO increased the rating for the service-
connected back disability to 10 percent, effective from the 
original date of claim in January 1997.  The veteran 
testified at a hearing at the RO before a Hearing Officer in 
August 1999.

The Board remanded the case to the RO for due process and 
procedural matters in May 2000.   Thereafter, the veteran 
also testified at a hearing at the RO before the undersigned 
Veterans Law Judge in July 2000.  In November 2000, the Board 
remanded the case for additional development of the record.
 
In a March 2003 rating decision, the RO granted service 
connection for residuals of excision of pilonidal cyst and 
assigned a no percent rating under Diagnostic Code 7803, 
effective in September 1990; a 10 percent rating effective in 
April 1996; and a no percent rating effective in January 
1997.  The record reflects no Notice of Disagreement, to 
date, with the initial staged ratings for the service-
connected disability, and that issue will not be addressed by 
the Board at this time.  

Other issues which were in appellate status at the time of 
the Board's prior remands have been withdrawn by the veteran, 
or have become the subject of an earlier Board decision.


FINDINGS OF FACT

1.  Neither version of the regulations for rating 
intervertebral disc syndrome is more advantageous to the 
veteran.

2.  The service-connected back disability is shown to be 
productive of a disability picture that more nearly 
approximates that of moderate limitation of motion of the 
lumbar spine with complaints of pain, slight-to-moderate 
limited and painful motion, minimal degenerative disc 
disease, and functional impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
no higher, for the service-connected back disability are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5010, 5292, 5295 (2002) and 5293 (effective prior to 
and as of September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to her claim.  

In this case the veteran's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

During the course of adjudicating the claim, the veteran was 
given additional time to obtain pertinent medical records.  
These records have been associated with the claims folder.

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what she 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to evaluate 
the severity of the service-connected disability.  

The records in the claims folder from the Social Security 
Administration indicate that the veteran has been considered 
to be disabled since June 1990, on the basis of disabilities 
other than a back disorder.  As such, it is the opinion of 
the Board that medical evidence, if any, associated with that 
file would be out-of-date and of minimal, if any, probative 
value to the veteran's current claim for a higher initial 
rating for her service-connected back disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
II.  Evaluation of the Service-Connected Back Disability

A.  Factual Background 

A careful review of service medical records shows that the 
veteran was treated on several occasions for low back pain 
and muscle strain.

An MRI scan of the veteran's lumbar spine in May 1994 
revealed minimal posterior bulging of the L4-L5 disc.  There 
was also mild desiccation of the L4-L5 disc, consistent with 
chronic mild degenerative disc disease.

X-rays taken of the veteran's lumbar spine in April 1997 
revealed degenerative disc disease at L5-S1.

At a VA examination in September 1997, the veteran reported 
that she had initially injured her back while carrying 
sandbags in service.  She re-injured her back in 1980 when 
carrying a military patient.  The veteran reported chronic 
low back pain, as well as pain in multiple joints, and 
complained of pain while walking up stairs, standing, or 
sitting for prolonged periods.  

Upon examination, the range of motion of the veteran's 
lumbosacral spine was as follows:  Forward flexion, 40 
degrees; backward extension, 20 degrees; right and left 
lateral flexion, 15 degrees; and right and left lateral 
rotation, 5 degrees.  The veteran reported mild to moderate 
pain on range of motion examination.  Visual inspection of 
the spine was unremarkable.  Paraspinous musculature was 
intact; neither spasms nor trigger points were noted.  There 
was no tenderness.  She was reported to be unable to heel or 
toe walk due to obesity.  Straight leg raising, bilaterally, 
was negative.  X-ray study of the lumbar spine was 
interpreted as being negative with the exception of a 
transitional vertebra.  The diagnosis was that of mild 
degenerative disc disease, lumbosacral spine with minimal 
range of motion deficits and mild to moderate pain on range 
of motion examination.

At a VA examination in December 1998, the veteran complained 
of middle and lower back pain, and occasional right leg 
numbness, and reported frequent exacerbations of her back 
pain brought on by overexertion while performing housework, 
such as vacuuming and laundry.  She estimated that, twice 
weekly, she would return to her bed and rest from 2 to 12 
hours, and take medication for pain.  She also reported 
limited success with use of a TENS unit and noted that she 
had enrolled in a pain clinic.

Examination revealed tenderness of the dorsal spine on 
palpation, as well as tenderness of the lower lumbar spine.  
The veteran sat and stood with care.  She was able to walk 
normally without any antalgia.  The examiner noted, 
parenthetically, that when the veteran explained that she had 
a left ankle sprain, she limped briefly on her left foot.  
There was marked tenderness to palpation at the left S1 
joint; and Gaenslen's test was moderately positive, 
indicating some left S1 pathology.  No trigger points were 
detected, but there were multiple tender points.  Forward 
flexion was well past 90 degrees without pain; dorsiflexion 
was greater than 30 degrees before the veteran experienced 
pain.  There were no muscle spasms.  Muscle strength in the 
lower extremities was normal and knee and ankle jerks were 1 
- 2 + and symmetric.  The examiner commented that the 
veteran's physical complaints appeared to be exaggerated.  

X-rays revealed a lumbarized S1 vertebra with apparent 
pseudarthrosis of the posterior aspect of the left S1-S2 
vertebra with sclerotic margins, which had not been well 
visualized on the prior examination and may explain the 
veteran's decreased range of motion and low back pain.  The 
diagnosis was that of status-post low back trauma with 
sequelae of lumbar spondylopathy, with full range of motion 
and neither strength nor neurologic deficits associated.  

The examiner added that the veteran's low back condition was 
most consistent with chronic fibromyositis (primary 
fibromyalgia), which may be initiated by relatively minor 
trauma; and that there were no findings to explain the 
veteran's contention that she required bed rest on several 
occasions following overexertion.  This history suggested 
symptom overlay.  The examiner also noted that the 
lumbarization of the first sacral vertebra was likely 
developmental; however, the pseudarthrosis raised the 
possibility of a subtle and/or occult vertebral fracture.  It 
was the opinion of the examiner that it was more likely than 
not that the veteran's reported in-service back trauma 
initiated this condition.  

The testimony of the veteran before an RO Hearing Officer in 
August 1999 was to the effect that her back condition 
affected her daily-namely, making it intolerable or uneasy 
to ambulate every morning.  The veteran testified that she 
took medications to subside the pain, and that her ability to 
move around became easier as the day progressed.

VA outpatient notes dated in 1999 reflect treatment for 
complaints of pain involving multiple joints, with a notation 
of sciatic type pain.  The VA progress notes dated in June 
2000 reflect an exacerbation of lumbar radular symptoms with 
low back pain and radiation down lateral leg to sole of foot 
of one week's duration.

VA records reflect that the veteran had a "back school" 
evaluation in early June 2000, at which time she was reported 
to be able to stand, sit, bend, lie down, lift and carry an 
object, all without difficulty.  General conditioning and 
back stabilization were recommended.  X-rays taken of the 
veteran's lumbosacral spine in June 2000 revealed a normal 
lumbar spine.  Lumberization of the S1 vertebral body was 
noted.  It was noted that she had multiarticular pain 
complaints, but no pathology by lab, EMG or imaging.  She was 
reassured and urged to resume a more physically active daily 
routine and to "get rid" of all supports and braces.  At 
the time of one visit in June 2000, the veteran was initially 
seen seated in a long sitting position, leaning against the 
wall, stating that her back hurt if she sat up straight.  
However, she was later observed sitting, "even leaning 
forward" without difficulty, with the right [leg] fully 
extended putting on the right ankle brace and shoe.  An EMG 
and nerve conduction studies were interpreted as normal, 
without evidence of active or chronic neuropathic findings. 

The testimony of the veteran before a Veterans Law Judge in 
July 2000 was to the effect that the pain from her back 
frequently radiated down into her legs and feet.

The veteran continued to be seen as a VA outpatient during 
the remainder of 2000.  In August she claimed numbness and 
tingling radiating down the lower extremities, one episode of 
urinary incontinence, and difficulty feeling the car pedals.  
She reported used a cane and knee braces and felt that her 
legs were not under her control after standing a long time.  
Forward flexion was to 90 degrees; extension to 10 degrees, 
and side movement to 10 degrees with pain when bending to the 
right.  There was paraspinal tenderness throughout the lumbar 
spine.  Straight leg raising was positive; but if the veteran 
was distracted, straight leg raising was negative.  It was 
noted that she continued to have chronic low back pain, had 
tried various forms of conservative treatment without 
significant improvement, and that options for same had been 
virtually exhausted.  In September 2000 it was again noted 
that testing continued to reveal no pathology and that the 
veteran "must exercise more often for longer duration."  A 
report of electromyography conducted in January 2001 reflects 
normal findings of the veteran's left lower extremity and 
lumbar paraspinal muscles.

The veteran underwent a VA neurological evaluation in 
September 2001.  She complained that her back was stiff all 
the time, more severe in the morning.  Her legs ached and she 
had reduced leg strength.  She walked with a limp and stood 
slowly from the seated position.  Current medication was 
Tylenol with codeine.  Extension of the lumbar spine was to 
20 degrees; forward flexion was to 30 degrees; lateral 
bending was to 15 degrees right and to 20 degrees left; and 
rotation, bilaterally, was to 20 degrees.  The diagnosis was 
that of degenerative disc disease of the lumbar spine.  The 
examiner noted that the veteran did not exhibit any evidence 
that might represent manifestations of neuropathy at that 
time.

The findings on examination were normal motor testing, 
markedly reduced motion in the lumbar spine, and subjective 
reports of diffused reduced sensation in the legs, not 
consistent with radiculopathy.  There was no evidence of easy 
fatigability or incoordination related to the veteran's back 
complaints.  She was able to stand and walk without 
significant restriction based on objective finding.  The 
examiner noted that the veteran would have difficulty with 
repetitive bending, squatting, and stooping, and that she 
should avoid this activity.  The examiner stated that the 
"objective findings are actually minimal considering the 
chronic subjective complaints."  It was noted that she did 
not exhibit any evidence of manifestations of neuropathy, 
since the discomfort reported in her legs was not consistent 
with radiculopathy and sensory examination was not consistent 
with that diagnosis.  

The veteran underwent a VA orthopedic evaluation in September 
2001.  She reported daily low back pain, with "shocks" 
going up and down her spine, and deterioration between L4 and 
L5.  The veteran also reported that the pain radiated down 
into her legs and into her feet.  The examiner noted that 
such pain did not follow a radicular pattern.  The veteran 
was described as being "not a good historian," having 
difficulty describing her symptoms.  She was well developed 
and nourished and in no acute distress.  She had no 
difficulty getting on or off the examining table; sat and 
stood with normal posture; and had normal gait with no list.  
She was able to walk on toes and heels without difficulty.  

Upon examination, the range of motion of the veteran's back 
was 90 degrees of flexion (with 95 degrees being normal); 10 
degrees of extension (with 35 degrees being normal); 30 
degrees of right and left lateral bending (with 40 degrees 
being normal); and 20 degrees of right and left rotation 
(with 35 degrees being normal).  The veteran had difficulty 
regaining the upright position from flexion, and complained 
of mild right buttock pain on flexion and extension 
throughout the range of motion.  There was no weakness, 
incoordination, fatigue, nor lack of endurance; nor was there 
evidence of lumbar muscle spasm.  Straight leg raising was to 
90 degrees, bilaterally, from the sitting and supine 
position.  Sensory and motor testing of the lower extremities 
appeared to be normal.  Ankle jerks could not be obtained.  
There was no limitation of motion of the lower extremities, 
including due to pain, fatigue, weakness, lack of endurance 
or incoordination.  

X-rays revealed almost complete lumbarization of S1, and 
partial lumbarization of S1-S2.  There was general osteopenia 
present.  The diagnosis was that of osteoporosis of the 
lumbar spine, with residual limitation of motion and mild 
pain.

The examiner commented that the veteran demonstrated a loss 
of extension motion of the lumbar spine, which was limited by 
some pain.  She would have functional limitations during 
flare-ups due to her back pain, with activities such as 
bending, prolonged sitting and standing.  She was unable to 
lift more than 20 pounds.  The examiner stated that 

[T]he veteran has little in the way of objective 
manifestations to support her [      ] complaints.  
She states that her pain is constant and 
excruciating.  She appears comfortable in the 
office and moves about without apparent difficulty.  
There is no objective finding of clinically 
significant neuropathy into the lower extremities.  
The only truly objective finding is the lack of 
extension and the apparent radicular pain when 
regaining the upright position.  This usually 
demonstrates some involvement in the posterior 
vertebral complex and points to nerve root 
irritation.  

VA outpatient records compiled during 2001 and 2002 reflect 
that an EMG of the left lower extremity and lumbar paraspinal 
muscles, performed in January 2001 was essentially normal.  
Other treatment during that period pertained to unrelated 
disabilities, including muscle strain of the neck, shoulder 
and rib areas after heavy lifting.  

B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim for a higher initial 
rating, the Board considers the evidence of record.  The 
medical findings are compared to the criteria set forth in 
the VA's Schedule for Rating Disabilities.  An evaluation of 
the level of disability present must include consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)  Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  
(b)  More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.).  
(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.).  
(d)  Excess fatigability.  
(e)  Incoordination, impaired ability to execute skilled 
movements smoothly. (f)  Pain on movement, swelling, 
deformity or atrophy of disuse.

38 C.F.R. § 4.45 (2002).  Instability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing are related considerations.

A review of the record shows that service connection has been 
granted for a back disability characterized by disc disease, 
and that a 10 percent evaluation has been assigned under 
Diagnostic Code 5010-5293.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

The Board first examines the evidence to see if the veteran 
would be entitled to a rating higher than 10 percent under 
Diagnostic Code 5292 based on limitation of motion.  In this 
case, the evidence shows that the range of motion obtained 
has been very inconsistent during the course of the appeal 
period.  On most occasions only a minimal restriction was 
found, with the veteran described as being able to stand, 
sit, bend, lie down and lift, without difficulty (in June 
2000) and as having little by way of objective findings to 
support her subjective complaints.  Some of the examination 
and treatment reports suggest that she is exaggerating, 
because of the examiners' observations of her activity and 
movement in the examining room or the lack of findings to 
account for her claims of pain.  On the other hand, her 
motion was recorded as being more than slightly restricted 
during VA examination in September 1997, when forward flexion 
was to only 40 degrees.  (Even so, the examiner described 
this as a minimal range of motion deficit.)  During a 
neurological examination, in September 2001, the veteran was 
reported to have "markedly reduced motion" in the lumbar 
spine, albeit she was able to stand and walk without 
significant restriction.  In fact, the VA neurologist who 
recorded the markedly reduced range of motion referenced 
above also stated that objective findings were "minimal."  

However, the veteran has consistently reported complaints of 
pain throughout the range of motion testing, as well as 
functional impairment during flare-ups due to back pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In DeLuca, 8 Vet. App. 202, 
the Court held that, in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  And while the evidence 
pertaining to such findings is also somewhat inconsistent, 
with some examiners not finding functional loss due to such 
factors, the Board finds that with resolution of any doubt in 
the veteran's favor, and taking into account the DeLuca 
factors, and the application of 38 C.F.R. § 4.7, the evidence 
can be said to more nearly approximate the requirements for a 
20 percent rating under Diagnostic Code 5292.  Moreover, the 
evidence shows that this level of impairment due to the 
service-connected back disability has existed since the 
effective date of the claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, a "staged" rating is not 
indicated.

Next, the Board turns its attention to whether an higher 
rating than 20 percent would be warranted under the 
provisions of Diagnostic Code 5295.  

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

A 40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  

While the record is replete with instances where the veteran 
has complained of pain on motion, there is no indication that 
she has muscle spasms or loss of unilateral spine motion in a 
standing position.  Nor are any of the requirements for a 40 
percent rating under this Code met.  

The lumbar spine disorder may also be evaluated under the 
provisions of Diagnostic Code 5293.  A noncompensable 
evaluation is warranted for intervertebral disc syndrome 
which is cured by surgery.  A 10 percent rating requires mild 
intervertebral disc syndrome.  A 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

The regulations for evaluating intervertebral disc syndrome 
were revised, effective on September 23, 2002.  67 Fed. Reg. 
54345 (August 22, 2002).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293 (effective September 23, 2002), a 
maximum 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation requires 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A 20 percent evaluation requires incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months.  A 10 
percent evaluation requires incapacitating episodes having a 
total duration of at least one week, but less than two weeks, 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).

The notes following Diagnostic Code 5293 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5293 further provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes; 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The evidence does not indicate the presence of significant 
neurological deficits, or other severe manifestations with 
incapacitating episodes of sufficient duration to support the 
assignment of a rating in excess of 20 percent under either 
version of Diagnostic Code 5293.  

With respect to the former version, which applies throughout 
the entire rating period, there is clearly no evidence that 
would support a finding of "moderate" intervertebral disc 
pathology with recurrent attacks.  The veteran's complaints 
of neurological symptoms, such as radiating pain into the 
extremities, "shocking" pain, and numbness have been 
studied extensively, yet there are no objective findings to 
account for such.  Medical examinations, EMG, and nerve 
studies failed to reveal pathology indicative of neurological 
disease.  It has been noted that her complaints are not 
consistent with radiculopathy.  There is no basis to assign a 
higher rating under this Code.  

Further, the evidence does not establish that application of 
the revised version of Code 5293, applicable for the period 
beginning September 23, 2002, would benefit the veteran by 
permitting a higher rating.  There is no suggestion in the 
evidence that a physician has recommended bedrest; to the 
contrary, the veteran has been advised to increase activity, 
exercise and eliminate her reliance on supportive devices.  
The most recent outpatient records, compiled in 2002, show 
treatment for unrelated disorders, some attributed to heavy 
lifting.  Because the examination and treatment records do 
not support a finding that the veteran has "chronic 
neurologic manifestations" (defined as being present 
constantly or nearly so), as opposed to subjective, 
inconsistent complaints, a rating for combined orthopedic and 
neurologic manifestations under Sec. 4.25 would not be in 
order.  

Nor is there evidence in the record that the veteran's 
service-connected back disability presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 20 percent is granted for the service-
connected back disability, subject to the regulations 
applicable to the payment of monetary awards.




                        
____________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

